Citation Nr: 1302936	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  08-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for residuals of cold injuries of the feet, claimed as chronic foot pain due to frostbite.

3.  Entitlement to an increased disability rating for dermatitis, to include the scalp and hands, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned at a July 2012 Travel Board hearing.  The hearing transcript is of record.  The Board notes that the Veteran submitted additional medical evidence at the July 2012 hearing, which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of frostbite of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed May 1963 rating decision, the RO denied service connection for bilateral hearing loss, based on the finding that there was no evidence following service of hearing loss.

2.  The evidence associated with the claims file subsequent to the May 1963 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The evidence of record shows that bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to service.

4.  The evidence of record shows that the Veteran's dermatitis affects more than 40 percent of his entire body and systemic therapy has been required.


CONCLUSIONS OF LAW

1.  Evidence received since a final May 1963 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

2.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2012).

3.  The criteria for a 60 percent rating for dermatitis, to include the scalp and hands, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Code (DC) 7806 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Id.  
The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of the claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The record reflects that in August 2006, prior to the initial adjudication of the claim, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letter requested a response within 60 days, it also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  He was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the August 2006 letter.  

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).

In a March 2006, issued prior to the initial adjudication of the claim, and in an August 2008 letter, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letters told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran was provided with Dingess notice of evidence necessary to establish disability ratings, and the surviving elements of Vazquez-Flores in the March 2006 and an August 2008 letter.  He was not provided with Dingess notice of evidence necessary to establish effective dates.  However, the Veteran was given notice of what type of information and evidence he needed to substantiate the claim for an increased rating, which he submitted, and he is being granted an increased rating.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
There was a timing deficiency in that the August 2008 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a statement of the case issued in September 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided a proper VA audiology examination in June 2006, with an addendum provided in July 2006, and a proper VA examination to evaluate his skin disability in May 2006.

The Board notes that all pertinent evidence has been obtained in this case.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.




Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is 'new and material.'  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The submission of 'new and material' evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 'suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]'  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran's claim for service connection for bilateral hearing loss was originally denied in a May 1963 RO rating decision, based on a finding that there was no evidence following service of hearing loss.  The Veteran did not file an appeal and the decision became final.  

In October 2005, the Veteran filed a new application to reopen his previously denied claim.  The evidence added to the record since the last final denial includes private audiograms from Beltone Audiogram dated in October 2000, April 2003, July 2006 and May 2012, as well as the report from a June 2006 VA audiology examination, which all show that the Veteran was diagnosed with bilateral hearing loss.  The subsequently received evidence also includes a positive opinion from the Veteran's primary care physician, regarding the etiology of his current bilateral hearing loss.

This new evidence is not cumulative or redundant of the evidence previously of record; it is also relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current bilateral hearing loss, which is etiologically related to service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure while serving as a gunner during service.  The Veteran's DD-214 shows that he served as a gunner in an artillery unit.  Therefore, the Board accepts the Veteran's contention of noise exposure in service.  

The medical evidence of record shows that the Veteran has a current bilateral hearing loss disability.  See audiograms from Beltone Audiogram dated October 2000, April 2003, July 2006, May 2012, and June 2006 VA audiology examination report.

The evidence of record, however, does not show that the Veteran's current bilateral hearing loss disability is related to active military service.  Service medical records do not show that the Veteran was found to have hearing disability in either ear.  The Veteran was administered whispered voice tests at the time of his induction in 1951 and discharge in 1953.  Both tests were within normal limits.  The Veteran recalls that he started experiencing left ear hearing loss in 2000, and the first evidence of hearing loss in the record is from an October 2000 audiogram conducted at Beltone Audiogram, 47 years after the Veteran's discharge from service.

With respect to the etiology of the Veteran's current disability, the Veteran has submitted an October 2008 statement from his primary care physician at the VA Medical Center in Decatur, Georgia, in which the doctor noted the Veteran's reported history of serving as an assistant gunner and firing 120 mm rounds during active military duty from 1951 to 1953, and opined that the Veteran suffers from hearing loss, which is likely directly related to his military service.  See October 2008 statement from A.S., MD.  

In response to his claim, the Veteran was afforded a VA examination in June 2006.  The VA examiner's opinion is definitively negative with respect to a relationship between the Veteran's current hearing loss disability and his military service.  Specifically, the VA examiner opined that it is more likely than not that the Veteran's hearing loss is not related to military service.  In rendering his opinion, he noted that the Veteran's hearing was normal at the time of his induction in 1951, and separation in 1953.  He noted further that the Veteran reported noise exposure in service, but with hearing protection, and that he did not experience hearing loss after service until 2000, 47 years after his discharge.  

The Board finds that the opinion offered by the VA examiner in June 2006 has greater probative value than the opinion offered by the Veteran's primary care physician.  In this regard, in providing his opinion, this VA examiner not only reviewed the claims file for the pertinent medical and other history, and considered the Veteran's reports of noise exposure while in the military; he also more importantly discussed the underlying rationale of his opinion, as determined by these objective clinical findings.  So the opinion has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why he concluded unfavorably, which is where most of the probative value of the opinion is derived.  Further the examiner is a licensed audiologist who has expertise in evaluating hearing disorders.  On the other hand, the primary care physician is a medical doctor.  There is no indication that such physician is a specialist in audiology, licensed or otherwise. There is also no indication that he specifically examined the Veteran for defective hearing, or that he reviewed the Veteran's medical records before rendering his opinion.  Furthermore, the physician did not address the June 2006 VA examination report, and he did not provide a rationale for his opinion.

The Board finds that the June 2006 examiner's opinion constitutes the most probative evidence on the medical nexus questions since the VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered. 

The Board is mindful of the nature of the Veteran's military occupational specialty and it is certainly plausible that the Veteran had noise exposure in service.  There is no question as to the Veteran's competence to report such history, or history of symptoms after service.  Also, based on the Veteran's reports, the Veteran apparently has not engaged in post-service occupational or recreational activities that might have been particularly traumatic in terms of impact on hearing acuity.

However, the Veteran has never reported that his hearing loss began in service and there is no other evidence of a continuity of symptomatology.  In this regard, the contemporaneous evidence of record shows that the first evidence of hearing loss was in 2000.  All of the clinical records submitted to support the Veteran's claim for hearing loss are dated on or after 2000, and the Veteran has not reported having had any hearing-related medical care or treatment earlier than that, whether at VA or non-VA facilities or care providers.  Hence, the weight of the evidence is against finding a continuity of hearing loss since service.  It would required medical expertise to say that the current hearing loss identified long after service, is the result of in-service noise exposure.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hearing loss. 38 C.F.R. § 3.159(a)(1),(2) (2012).  

Inasmuch as there is no competent or credible lay or medical evidence linking the Veteran's bilateral hearing loss to service, the preponderance of the evidence is against this claim, and service connection for bilateral hearing loss disability on a direct basis is not warranted.  Finally, without clinical evidence of manifestation of hearing loss to a compensable degree within a year after discharge, presumptive service connection also is not warranted.

Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently rated under Diagnostic Code 7806 for dermatitis.  He argues that a higher rating is warranted for his condition because it affects more than 40 percent of his body.

A 30 percent disability rating is warranted for dermatitis where the condition affects 20 to 40 percent of the entire body or if it affects 20 to 40 percent of exposed areas.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

A 60 percent disability rating is warranted for dermatitis where the condition affects more than 40 percent of the entire body or affects more than 40 percent of the exposed areas.  It is also warranted where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  Id.

Analysis

In a May 1956 rating decision, the RO granted service connection for seborrheic dermatitis of the scalp.  A noncompensable evaluation was assigned, effective March 1, 1956.

In a May 1963 rating decision, the RO increased the rating for the Veteran's service-connected dermatitis of the scalp to 10 percent, effective July 1, 1958.

In an August 1974 rating decision, the RO granted an increased rating for dermatitis of the scalp and hands.  A 30 percent evaluation was assigned, effective March 29, 1974.

In a May 1978 rating decision, the RO increased the rating for the Veteran's service-connected dermatitis of the scalp and hands to 50 percent, effective May 5, 1978.

In a May 1984 rating decision, the RO decreased the rating for the Veteran's service-connected dermatitis of the scalp and hands to 30 percent, effective August 1, 1984.

The Veteran filed his current claim for an increased rating in October 2005.  In response to his claim, the Veteran was afforded a VA skin examination in May 2006.  The Veteran reported that he was doing well, but he complained of increasing intermittent flare-ups of the skin disease, every two to three months, with severe itching.  He reported that the rash affected his total body, especially his scalp, in which he had lost the majority of his hair.  He also complained of cracking skin on his feet.  He reported that his rash presented as fine bumps, occasional papules that drained.  He also complained of a rash in the groin area.  He also reported that the rash was relieved at that time by prescribed medications, including topical creams and medications taken by mouth.  

On physical examination, there was minimal hair on the scalp, except around the level of the ears that went all the way to the back.  There was a fine popular type rash all the way across the scalp.  Both arms and legs showed some areas where the Veteran had been scratching, but there was no rash noted.  The groin area was not reviewed because the Veteran reported that he did not have a rash there at that time.  The bilateral feet did not show any rash, but there were multiple calluses along the areas of the heel and some scaling.  There was no fissuring or draining.  The examiner concluded that 4.5 percent of the scalp, 18 percent of the chest and back, 9 percent of the groin, 18 percent of the bilateral upper extremities, and 36 percent of the bilateral lower extremities, for a total body area of 85.5 percent were affected by the skin rash.  

October 2005 and July 2012 treatment records from the Albany Dermatology Clinic note that the Veteran had been treated for chronic eczema and seborrheic dermatitis for several years, and that he had responded to treatment utilizing either mild prescription medications or over the counter products.  

Outpatient treatment records from the VA Medical Center in Atlanta and Albany dated from April 2003 to August 2008 show treatment for seborrheic dermatitis, with numerous topical creams, lotions and ointments, including hydrocortisone cream and nizoral cream, as well as consistent use of synalar solution, which has the corticosteroid flucinolone acetonide as the active component, for more than a year.  

Although the disability has been characterized in ratings decisions as dermatitis of the scalp and hands, the medical evidence of record, VA and private, shows that his dermatitis affects several other areas of the body as well, other than the scalp and hands.  See treatment records from the Albany Dermatology Clinic, April 1986 VA examination report, June 2006 VA examination report, and outpatient treatment records from the VA Medical Center in Albany and Atlanta.  

The evidence shows that throughout the pendency of the appeal, the Veteran's dermatitis has affected more than 40 percent of his total body.  This severity would approximate the criteria for a 60 percent rating under Diagnostic Code 7806.  Furthermore, the evidence shows that the Veteran's skin disease has required systemic therapy, specifically the use of synalar solution, a corticosteroid, on a fairly consistent basis.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a 60 percent rating is warranted. 

In evaluating the Veteran's condition, the Board has also considered the application of Diagnostic Codes 7800, 7801, 7802, 7803, and 7804, for scars.  (The scar rating criteria were changed effective October 23, 2008; but those changes apply only to claims made on or after that date.  73 Fed. Reg. 54710 Sept. 23, 2008).  Only Diagnostic Code 7800; pertaining to disfiguring scars of the head, face or scalp; would provide a basis for an evaluation in excess of 60 percent.  An 80 percent rating is provided under that code for scars causing palpable tissue loss and either gross distortion or asymmetry of facial features or paired sets of features or six or more characteristics of disfigurement.  The 8 features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

There is no evidence of record of asymmetry or distortion, nor is there any evidence of any of the characteristics of disfigurement or tissue loss.  In this regard, there was evidence of abnormal skin texture on examination in May 2006, but it was only noted on the Veteran's feet.  Hence the Veteran's disability does not approximate the criteria for an 80 percent rating.

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted, but has found none.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The record reflects that the Veteran has not required frequent hospitalizations for his dermatitis and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluation.  Therefore, the Board has determined that referral of this case for extra- schedular consideration is not in order.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  As there has been no allegation or evidence of unemployability attributable to the service connected disability, the Board finds that further consideration of entitlement to TDIU is not required.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent, and only to this extent, the appeal is granted.  

Service connection for bilateral hearing loss is denied.

An increased rating of 60 percent for dermatitis is granted.


REMAND

In regard to the issue of entitlement to service connection for residuals of cold injuries of the feet, additional development is warranted.  VA has a duty to assist the Veteran in the development of his claim.  This duty includes making reasonable efforts to help him procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help the Veteran obtain records that are in Federal custody, such as service treatment records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Such request may cease, however, when if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  

The Veteran contends that he was exposed to cold weather in service while stationed in Alaska; that he sustained frostbite of the feet, and that his current problems of the feet are related to the cold weather exposure in service.  The Veteran further asserts that he served in combat during the Korean War.

The post-service medical evidence of record shows that the Veteran has been diagnosed with current disabilities of the feet.  During a VA dermatology examination in April 1986, he complained of scaling in between his toes, which the examiner concluded was suggestive of tinea pedis.  VA outpatient treatment records show treatment in the podiatry clinic as early as June 2007, with diagnoses of onychomycosis, calluses, tinea pedis, mycosis, and painful hammertoe deformities.  

Furthermore, in a fairly recent August 2012 statement, VA physician W.J., DPM from the Carl Vinson VA Medical Center, who has treated the Veteran in the podiatry clinic, reported that the Veteran has a history of cold exposure injury in the service that has resulted in permanent nerve symptoms, including numbness, tingling, pins, and needles sensations in the feet, and that he has also been treated for tinea pedis and onychomycosis, which may also associated with such an injury.  He also noted that the Veteran had reported increased stiffness and arthritis of the toes and that he had been diagnosed with hammer toes.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has reported that he has had frostbite residuals since experiencing severe cold during service in Alaska.  Here, the Veteran is clearly competent to attest to his symptoms regarding foot pain, as well as tingling, numbness and soreness of the feet.  Such symptoms are "observable" symptoms.  See Layno, supra.  As such, his statements are competent to demonstrate that he experienced bilateral foot symptoms, such as pain, tingling and numbness, during military service and after separation from military service.

Service treatment records are negative for complaints or clinical findings related to any injuries to the feet as a result of cold weather, including frostbite.  The Veteran did not make any complaints related to his feet and lower extremities at the time of his separation in March 1953, and during his discharge examination his feet and lower extremities were evaluated as normal.  As noted above, the Veteran contends that he served on active duty in Alaska.  He has also reported that he served in combat in Korea.  See Travel Board hearing transcript.  The Veteran's DD-214 shows that he served in an artillery unity from 1951 to 1953, during the time of the Korean War.  However, the DD-214 does not indicate where exactly the Veteran was stationed or whether he even had any foreign service.  Furthermore, the Veteran's service personnel records, which may identify where the Veteran was stationed during active duty, are not currently associated with the claims file.  There is also no evidence in the record that the RO has attempted to obtain these records.  

In order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, an attempt should be made to obtain the Veteran's complete service personnel records and to associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall attempt to obtain and associate with the claims file the Veteran's complete service personnel records.  All attempts to obtain the records must be documented in the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly. 

2.  In the event that the service personel records are unavailable or otherwise incomplete, the RO shall consider whether additional developmental efforts may be made under the VBA Adjudication Manual, M21-MR1, to attempt to verify the Veteran's service location(s) by alternative means, such as unit history research, morning reports, etc. 

3.  After completion of the above development, review the claims file and undertake any further development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary proper authorization, any additional pertinent records identified by him during the course of this remand.  This finally shall include, if deemed necessary, affording the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral foot disability found to be present.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


